DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final Office Action is in response to the amendment filed on February 4th, 2022 for application no. 17/212,559 filed on March 25th, 2021. Claims 1-4 and 10 are pending. In the present amendment, claim 1 is amended, claim 10 is new, and claims 5-9 are canceled.

Claim Objections
	Regarding Claim 10 (lines 4-5), please change the recitation of “a second output shaft rotatable around an axis of the first output shaft, an axis of the first output shaft and an axis of the second output shaft are disposed on a same straight line” to - - a second output shaft rotatable around an axis of the first output shaft, [[an]] the axis of the first output shaft and an axis of the second output shaft are disposed on a same straight line - - as antecedent basis has already been established in claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (US 7,491,146), hereinafter Sharma, in view of Haase (WO 2011/064041). See attachment “WO2011064041A1 - Translation” provided to Applicant in the Office Action mailed November 5th, 2021.

	Regarding Claim 10, Sharma teaches a power transmission mechanism (Fig. 2, “axle assembly” 26) comprising: 
	an input shaft (“input shaft” 54); 
	a first output shaft (“axleshaft” 30L);Serial No. 17/212,5594Docket No. A04502US00 
	FHI.387a second output shaft (“axleshaft” 30R) rotatable around an axis of the first output shaft (30L), 
	an axis of the first output shaft (30L) and an axis of the second output shaft (30R) are disposed on a same straight line (see Fig. 2); 
	a planetary mechanism (“differential assembly” 56) coupled to the input shaft (54), the first output shaft (30L) and the second output shaft (30R), and comprising a differential element (“pinions” 76, 78) and a differential case (differential case portion of 56), 
	the planetary mechanism (56) being configured to output a torque input from the input shaft (54) to the first output shaft (30L) and the second output shaft (30R), 
	the differential element (76, 78) configured to rotate the first output shaft (30L) and the second output shaft (30R) at different rotation speeds, 
	the differential case (56) coupled to the input shaft (54), 
	the differential case (56) supporting the differential element (76, 78) in such a manner that the differential element (76, 78) is revolvable around axes of the first output shaft (30L) and the second output shaft (30R) and is rotatable (see Fig. 2); 
“drum” 136) provided on an outer side (radially outside and axially offset) of the differential case (56) and rotatable around the axes of the first output shaft (30L) and the second output shaft (30R); 
	an electronically controlled clutch (“torque vectoring friction clutch” 64) comprising a first clutch plate (inner plates of “multi-plate clutch pack” 138) and a second clutch plate (outer plates of 138), 
	the first clutch plate (138) and the second clutch plate (138) facing each other (see Fig. 2), 
	the first clutch plate (138) being coupled to the differential case (56), 
	the second clutch plate (138) being coupled to the clutch case (136); 
	an internal gear (“second ring gear” 112) provided on the clutch case (136); 
	a limiting gear (“set of second planet gears” 114) meshed with the internal gear (112), 
	the limiting gear (114) being configured to operate in conjunction with the differential element (76, 78); and 
	a rotation shaft (“second transfer shaft” 132), 
	the rotation shaft (132) rotatable around the axes of the first output shaft (30L) and the second output shaft (30R) and coupled to the clutch case (136), 
	wherein the electronically controlled clutch (64) is configured to allow the differential element (76, 78) to rotate the first output shaft (30L) and the second output shaft (30R) at the different rotation speeds when the first clutch plate (138) and the second clutch plate (138) are in a released state (col. 5, line 67 - “ a first operational mode is established when first brake 60, second brake 62 and friction clutch 64 are all in their released mode. As such, differential assembly 56 acts as an "open" differential so as to permit unrestricted speed differentiation with drive torque transmitted to each axleshaft 30L and 30R based on the tractive conditions at each corresponding rear wheel 32L and 32R”), 
“A second operational mode is established when first brake 60, second brake 62 and friction clutch 64 are all in their locked mode such that differential assembly 56 acts as a "locked" differential with no speed differentiation permitted between rear axleshafts 30L and 30R”).
	Sharma does not teach “a motor generator comprising a rotation shaft, the rotation shaft rotatable around the axes of the first output shaft and the second output shaft and coupled to the clutch case”.
	Haase teaches a motor generator (Fig. 2, “electric motor” 41) comprising a rotation shaft (rotor portion of 41), 
the rotation shaft (41) rotatable around axes of a first output shaft (“axle” 40) and a second output shaft (“axle” 40) and coupled to a clutch case (“clutch” 44; [0027], line 290 - “The second axle 40 is driven by the combustion and / or electric motor 21, as already described in FIG. 3, via the second differential 42 including a recuperation process, since kinetic energy is converted into electrical energy during regenerative braking during a braking process when decelerating or driving downhill. This generated electrical energy is stored in the battery 50 (not shown). The converter 49 (not shown) then controls the electric motor 41 so that it acts as a generator and charges the battery 50”).
	It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the differential assembly taught by Sharma with the motor generator taught by Haase, such that “a motor generator comprising a rotation shaft, the rotation shaft rotatable around the axes of the first output shaft and the second output shaft and coupled to the clutch case”, as one of .
	
Response to Arguments
The Applicant's arguments filed February 4th, 2022 are in response to the Office Action mailed November 5th, 2021. The Applicant's arguments have been fully considered.
Regarding Claim 1, Applicant has recited features that distinguish from those taught by the prior art of record. In conclusion, amended claims 1-4 are allowed.
Regarding Claim 10, it is the Examiner’s position that the previously presented prior art reference teaches the claimed invention including a clutch case provided on an outer side of the differential case and rotatable around the axes of the first output shaft and the second output shaft; an electronically controlled clutch comprising a first clutch plate and a second clutch plate, the first clutch plate and the second clutch plate facing each other, the first clutch plate being coupled to the differential case, the second clutch plate being coupled to the clutch case; an internal gear provided on the clutch case; and a limiting gear meshed with the internal gear, the limiting gear being configured to operate in conjunction with the differential element.  Please see above for the detailed rejection.  

Allowable Subject Matter
Claims ---1-4 are allowed.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659